TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00343-CV



                                Rand G. Desrosiers, Appellant

                                               v.

                         William Davis and Lanell Davis, Appellees


           FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
  NO. 2020CVB0358, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This is an appeal from a forcible-detainer action. Pursuant to Section 24.007 of

the Property Code and Marshall v. Housing Authority, 198 S.W.3d 782 (Tex. 2006), a court of

appeals only maintains jurisdiction over a forcible-detainer challenge if the tenant timely files

a supersedeas bond (or timely files an affidavit of inability to pay that bond) and remains

in actual possession of the property. Based on its initial review of the record, the Court was

unable to determine whether it can exercise jurisdiction over this appeal.      Accordingly, on

September 2, 2021, the Court asked Appellant to file a response explaining how this Court may

exercise jurisdiction over the cause. On September 14, 2021, the Court received but did not file

a motion for extension of time to file a response because the attorney who signed the motion had

not yet made an appearance on appellant’s behalf. On October 29, 2021, the Court informed

appellant by letter that if the Court did not receive either the response or counsel’s notice of
appearance by November 8, 2021, we would dismiss the appeal. See Tex. R. App. P. 42.3(c)

(authorizing dismissal “because the appellant has failed to comply with . . . a notice from the

clerk requiring a response or other action within a specified time”). Counsel filed notice of

appearance on November 8, 2021, and the Court granted the motion for extension of time in part,

making the response due December 15, 2021. Appellant has not filed the response, a motion for

extension of time, or responded to a telephone inquiry from the Clerk. We dismiss the appeal

because of appellant’s failure to respond to our jurisdictional inquiry. See id.; Edmond v. Cloud

Real Estate, No. 03-21-00106-CV, 2021 WL 4444962, at *1 (Tex. App.—Austin Sept. 29, 2021,

no pet.) (mem. op.) (dismissing forcible-detainer appeal where appellant failed to respond to

notice requesting clarification of basis of jurisdiction).




                                                __________________________________________
                                                Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: January 27, 2022




                                                   2